Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Kron, J.), imposed June 28, 2010, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
*908Contrary to the People’s contention, the defendant did not validly waive his right to appeal (see People v Lopez, 6 NY3d 248, 256 [2006]; People v Rosato, 37 AD3d 741 [2007]). However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Mastro, A.P.J., Florio, Balkin and Chambers, JJ., concur.